United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATURAL RESOURCES CONSERVATION
SERVICE, Athens, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1871
Issued: May 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2013 appellant, through his attorney, filed a timely appeal from an
April 19, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty causally related to factors of his federal
employment.
On appeal, counsel contends that OWCP improperly denied the claim on the basis that
appellant’s emotional condition was caused as a direct result of being required to perform two
full-time jobs without any support, pass Office of Personnel (OPM) audits and maintain the
1

5 U.S.C. § 8101 et seq.

state’s delegated examining unit (DEU) certification without the proper training. Counsel further
contends that appellant’s emotional condition was caused by harassment and discrimination on
the part of his managers.
FACTUAL HISTORY
On January 7, 2013 appellant, then a 46-year-old human resources officer, filed an
occupational disease claim (Form CA-2) alleging an emotional condition due to factors of his
federal employment. He alleged that, shortly after he started working for the employing
establishment, he was required to perform two full-time jobs without any support or overtime
due to changes in staffing. Appellant also indicated that he was required to pass OPM audits and
maintain the state’s DEU certification without prior training or guidance. He stopped work on or
about November 5, 2012.2
In support of his claim, appellant submitted an undated narrative statement and a
November 28, 2012 report from Dr. Lisa Smith, a Board-certified internist, who diagnosed
anxiety and depression. Dr. Smith indicated that appellant had a long-standing problem
exacerbated by his work environment and excused him from work until he could get his anxiety
under control.
On December 27, 2012 Jonathan C. Robinson, a Ph.D. in clinical psychology, diagnosed
depression, post-traumatic stress disorder, insomnia, gastrointestinal distress, headaches and
major job trauma. He noted that appellant was given a “Does not meet expectations”
performance evaluation by his supervisor. Appellant claimed racial discrimination, harassment
and a hostile work environment. Dr. Robinson found that appellant was moody, irritable and
depressed. He demonstrated high stress, ruminative worry and occasional panic symptoms.
Physically, appellant’s sleep was diminished but his appetite was adequate. Concentration and
memory dysfunction was evident and he demonstrated multiple gastrointestinal issues.
Dr. Robinson opined that the shocking turn of circumstances at appellant’s employment had
taken a severe emotional toll on him and that the stress of job uncertainty had generated
ruminative worry with panic and anxiety. Appellant was highly depressed and there were 10
subtests of the Multidimensional Depression Index (MDI) that were significantly elevated.
Dr. Robinson stated that appellant took “his supervisors comments on his last evaluation as a
personal attack.” Appellant demonstrated symptoms such as feeling self-conscious, fearful,
targeted, never good enough and singled out. He was nervous and demonstrated excessive,
ruminative worry about either the possibility of corrective measures within his current
employment or his transition to subsequent employment. Appellant demonstrated significant
suicidal ideation with occasional plan and intent. Dr. Robinson confronted appellant in this
regard and confirmed a safety contract with him.
In a January 4, 2013 report, Dr. Amy K. Heesacker, a Ph.D. in clinical psychology,
advised that appellant was depressed, overwhelmed and suicidal after an incident at work.
Appellant received a negative performance evaluation from his supervisor at work and described
2

Appellant filed a traumatic injury claim (Form CA-1) on November 28, 2012 alleging that he sustained an
emotional condition as a result of harassment, discrimination, hostile work environment and adverse action in the
performance of duty on October 31, 2012.

2

a hostile work environment in which he felt that his job was in jeopardy despite strong
evaluations in the past and no prior reports of unsatisfactory performance. As a result of a “Does
not meet expectations” performance evaluation, appellant took a leave of absence from his
workplace to pursue mental health treatment. Dr. Heesacker found appellant to be a man with
“high average cognitive functioning and acute depressive and anxiety symptoms related to his
current workplace situation.” She noted that he would likely benefit from continued Cognitive
Behavioral Therapy and mediation management aimed at addressing his symptoms and
improving his ability to cope with stress in the future.
By letter dated January 22, 2013, OWCP requested additional factual and medical
evidence. It afforded appellant 30 days to submit additional evidence and respond to its
inquiries.
Appellant submitted performance evaluations dated June 25 to 29, 2012 with “Met,”
“Partially Met” and “Not Met” assessments. He also submitted position descriptions, leave
analysis reports, an endoscopy and colonoscopy reports dated September 9, 2011.
In a February 20, 2013 letter, Sharon B. Gipson, appellant’s supervisor, noted that the
human resources (HR) officer position was not perceived as being stressful and there were
deadlines with short response times, however, they were extended if possible. She was unaware
of any conflicts between herself and appellant, indicating that they frequently talked about work
and family. Ms. Gipson was also unaware of any conflicts between appellant and his employees
or coworkers. Appellant received assistance with HR work assignments from other state HR
staff, national headquarters and herself. Training was provided to appellant and deadlines were
adjusted as much as possible. Ms. Gipson mentioned that when appellant failed to meet a
January 27, 2012 deadline, it was adjusted to August 3, 2012. On August 7, 2012 appellant
submitted an e-mail to request another extension until August 31, 2012. On August 9, 2012
Ms. Gipson granted the extension until August 20, 2012, noting that to date the case files were
not completely closed. As appellant’s supervisor, she encouraged him to serve on two national
headquarters teams; he agreed and was selected to serve on both the Telework and Cultural
Transformation Teams. In January 2012, after evaluating the workload, product delivery and
adjusting deadlines, Ms. Gipson requested that appellant provide a schedule of teleconferences
and time spent on national assignments. She did not receive any response to the request and
forwarded an e-mail on April 18, 2012 to remove appellant from both teams. Ms. Gipson
removed appellant from both teams to help eliminate nonessential assignments and allow him
more time to work on state assignments. Appellant was able to perform duties in accordance
with expectations and was engaged in discussions on meeting work deadlines and following
established office procedures prior to releasing final work products.
In a letter dated September 18, 2012, the employing establishment thanked appellant for
his assistance with an OPM audit.
On November 7, 2012 Dr. Smith diagnosed hypertension probably related to anxiety and
noted that appellant continued to have problems at work. She stated that appellant had a
negative outlook, headaches, neck pain and an upset stomach all related to his hostile work
environment, where he was doing two jobs for the last year.

3

In a December 13, 2012 report, Dr. Heesacker opined that appellant was not capable of
performing his regular duties due to his depression and anxiety. She advised that appellant
expressed an interest in working from home in a less stressful environment.
In reports dated January 7 through February 4, 2013, Dr. Robinson stated that appellant’s
work-related trauma resulted in severe mental health symptoms and advised that he was not
capable of returning to work. On February 4, 2013 appellant presented with symptoms of severe,
acute depression and acute post-traumatic stress disorder following a performance evaluation
from his superior, in which he received “Does not meet expectations.” Dr. Robinson stated that
appellant’s performance evaluation was in contrast to his expectations in his perceived
performance. Appellant was unable to return to work as his current emotional condition was
caused in large part by the trauma experienced at work during his performance review process.
In an undated statement, Ms. Gipson noted that appellant received assistance on
completing his first quarterly state DEU certification. She disagreed with appellant’s allegation
that he was not allowed to work overtime or on weekends or outside the normal scheduled hours.
Ms. Gipson reported that appellant’s employee records reflected that he earned 3 hours of credit
time in 2010, 50 hours of credit time in 2011, and 44 hours of credit time in 2012.
By decision dated April 19, 2013, OWCP denied appellant’s claim on the grounds that
causal relationship was not established. It accepted the following factors of employment:
(1) there were staffing shortages which affected appellant’s workload; (2) appellant worked on
two different teams; and (3) his was overwhelmed with the responsibilities of the staff needs and
the role of HR officer. OWCP further found that the following factors were not compensable as
no error or abuse was shown in how the employing establishment handled these administrative
disciplinary matters: (1) appellant’s requests to work overtime and on weekends were denied;
(2) appellant received a “Do Not Meet” performance evaluation; and (3) his loss of credibility
with managers and supervisors. It found that the following alleged incidents did not occur: the
supervisor did not allow subordinates to work outside and appellant was on his own. OWCP
found that the medical evidence was insufficient to establish causal relationship because it did
not address how the accepted employment factors caused the claimed emotional condition.
LEGAL PRECEDENT
In providing a compensation program for federal employees, Congress did not
contemplate an insurance program against any and every injury, illness or mishap that might
befall an employee contemporaneous or coincidental with his or her employment. Liability does
not attach merely upon the existence of an employee-employer relation. Instead, Congress
provided for the payment of compensation for disability or death of an employee resulting from
personal injury sustained while in the performance of duty.3 The phrase while in the
performance of duty has been interpreted by the Board to be the equivalent of the commonly
found prerequisite in workers’ compensation law of arising out of and in the course of
employment.

3

See 5 U.S.C. § 8102(a).

4

In Lillian Cutler,4 the Board noted that workers’ compensation law is not applicable to
each and every injury or illness that is somehow related to an employee’s employment. There
are situations when an injury or illness has some connection with the employment but
nonetheless does not come within the coverage of workers’ compensation as they are found not
to have arisen out of the employment. When an employee experiences emotional stress in
carrying out her employment duties, or has fear and anxiety regarding her ability to carry out her
duties, and the medical evidence establishes that the disability resulted from her emotional
reaction to such situation, the disability is generally regarded as due to an injury arising out of
and in the course of employment. This is true when the employee’s disability resulted from her
emotional reaction to her day-to-day duties. The same result is reached when the emotional
disability resulted from the employee’s emotional reaction to a special assignment or
requirement imposed by the employing establishment or by the nature of the work.5
In contrast, a disabling condition resulting from an employee’s feelings of job insecurity
per se is not sufficient to constitute a personal injury sustained in the performance of duty within
the meaning of FECA. Thus, disability is not covered when it results from an employee’s fear of
a reduction-in-force, unhappiness with doing inside work, desire for a different job, brooding
over the failure to be given work she desires, or the employee’s frustration in not being permitted
to work in a particular environment or to hold a particular position.6 Board case precedent
demonstrates that the only requirements of employment which will bring a claim within the
scope of coverage under FECA are those that relate to the duties the employee is hired to
perform.7
To the extent that disputes and incidents alleged as constituting harassment by coworkers
are established as occurring and arising from a claimant’s performance of his or her regular
duties, these could constitute employment factors.8 However, for harassment to give rise to a
compensable disability under FECA there must be evidence that harassment did, in fact, occur.
Mere perceptions of harassment are not compensable under FECA.9
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.10 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing

4

28 ECAB 125 (1976).

5

Id. at 130.

6

See Lillian Cutler, supra note 4.

7

See Anthony A. Zarcone, 44 ECAB 751 (1993).

8

See David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

9

See Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

10

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).

5

establishment in what would otherwise be an administrative matter, coverage will be afforded.11
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.12
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by employment factors.13 This burden includes the submission of a detailed
description of the employment factors or conditions, which believes caused or adversely affected
a condition for which compensation is claimed and a rationalized medical opinion relating the
claimed condition to compensable employment factors.14
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
compensable factors of employment and may not be considered.15 If a claimant does implicate a
factor of employment, OWCP should then consider whether the evidence of record substantiates
that factor. As a rule, allegations alone by a claimant are insufficient to establish a factual basis
for an emotional condition claim; the claim must be supported by probative evidence.16 Where
the matter asserted is a compensable factor of employment and the evidence of record
established the truth of the matter asserted, OWCP must base its decision on an analysis of the
medical evidence.17
The Board has held that a variety of work factors are compensable under FECA. Among
them, overwork is a compensable factor of employment if appellant submits sufficient evidence
to substantiate this allegation.18 Also, in certain circumstances, working overtime is sufficiently
related to regular or specially assigned duties to constitute a compensable employment factor.19

11

See William H. Fortner, 49 ECAB 324 (1998).

12

See Ruth S. Johnson, 46 ECAB 237 (1994).

13

See Pamela R. Rice, 38 ECAB 838, 841 (1987).

14

See Effie O. Morris, 44 ECAB 470, 473-74 (1993).

15

See Dennis J. Balogh, 52 ECAB 232 (2001).

16

See Charles E. McAndrews, 55 ECAB 711 (2004).

17

See Jeral R. Gray, 57 ECAB 611 (2006).

18

See Bobbie D. Daly, 53 ECAB 691 (2002).

19

See Ezra D. Long, 46 ECAB 791 (1995).

6

Additionally, conditions related to stress resulting from situations in which an employee is trying
to meet his or her position requirements are compensable.20
ANALYSIS
Appellant alleged that he sustained an emotional condition with consequential
gastrointestinal and hypertension conditions due to being overworked, as well as a pattern of
reprisals and criticism by his supervisors, creating a hostile work environment. OWCP denied
his claim finding three employment factors under Cutler. Therefore, the Board must review
whether the alleged incidents are covered employment factors under FECA.21
OWCP found that the following alleged incidents did not occur: the supervisor did not
allow subordinates to work outside and appellant was on his own. The Board finds that appellant
did not submit sufficient evidence to establish these allegations as factual. As these incidents
have not been established as factual, they are not compensable factors of employment.
Appellant attributed his emotional conditions to the denial of his requests to work
overtime and on weekends. This pertains to an administrative matter. Under McEuen the
evidence of record must establish error or abuse by his supervisor.22 Ms. Gipson disagreed with
appellant’s allegations that he was not allowed to work overtime or on weekends or outside the
normal scheduled hours. She reported that appellant’s employee records reflected that he earned
3 hours of credit time in 2010, 50 hours of credit time in 2011 and 44 hours of credit time in
2012. There is no evidence that gives rise to abuse in the denial of appellant’s request to work
overtime or on weekends. Thus, the Board finds that appellant has not established a
compensable work factor.
Appellant further attributed his emotional conditions to his performance appraisals and
the loss of credibility with managers and supervisors. However, performance appraisals are
administrative and are not compensable unless error or abuse is shown.23 The Board has
characterized supervisory discussions or evaluations of job performance as administrative or
personnel matters of the employing establishment, which are covered only when a showing of
error or abuse is made.24 In determining whether the employing establishment erred or acted
abusively, the Board has examined whether the employing establishment acted reasonably.25 To
support a claim, a claimant must establish a factual basis by providing probative and reliable
evidence.26 Appellant submitted performance evaluations dated June 25 to 29, 2012 with “Met,”
20

See Trudy A. Scott, 52 ECAB 309 (2001).

21

See P.E., Docket No. 14-102 (issued April 1, 2014).

22

See McEuen, supra note 10.

23

See Beverly A. Spencer, 55 ECAB 501 (2004).

24

See Roger W. Robinson, 54 ECAB 846 (2003).

25

See supra note 12.

26

See Barbara J. Nicholson, 45 ECAB 843 (1994).

7

“Partially Met” and “Not Met” assessments. In her February 20, 2013 statement, Ms. Gipson
disputed appellant’s allegations and indicated that appellant was able to perform duties in
accordance with expectations and was engaged in discussions on meeting work deadlines and
following established office procedures prior to releasing final work products. She advised that
appellant received assistance with HR work assignments from other state HR staff, national
headquarters and herself. Training was provided to appellant and deadlines were adjusted as
much as possible. Ms. Gipson provided an example of when appellant failed to meet a
January 27, 2012 deadline and it was adjusted to August 3, 2012. On August 7, 2012 appellant
submitted an e-mail to request another extension until August 31, 2012. On August 9, 2012
Ms. Gipson granted an extension to August 20, 2012, noting that to date the case files were not
completely closed. She was unaware of any conflicts between herself and appellant, indicating
that they frequently talked about work and family. Ms. Gipson was also unaware of any conflict
between appellant and his other employees or coworkers. The Board finds that appellant has not
submitted sufficient evidence to support that his supervisors acted erroneously or abusively
regarding his performance appraisals or his loss of credibility with managers and supervisors.
Thus, appellant has not established a compensable work factor.27
On appeal, appellant’s attorney contends that OWCP improperly denied the claim on the
basis that appellant’s emotional conditions were caused as a direct result of being required to
perform two full-time jobs without any support, pass OPM audits and maintain the state’s DEU
certification without the proper training. The Board finds that these allegations are related to
administrative or personnel matters unrelated to appellant’s regular or specially assigned work
duties and do not fall within coverage of FECA absent evidence showing error or abuse on the
part of the employing establishment.28 Ms. Gipson indicated that appellant received assistance
on completing his first quarterly state DEU certification. In a September 18, 2012 letter,
appellant was thanked for his assistance with an OPM audit. In a February 20, 2013 letter,
appellant’s supervisor, stated that appellant received assistance with HR work assignments,
training was provided to appellant and deadlines were adjusted as much as possible. She
encouraged him to serve on two national headquarters teams to which he agreed. In
January 2012, after evaluating workload, product delivery and adjusting deadlines, Ms. Gipson
requested that appellant provide a schedule of teleconferences and time being spent on national
assignments. She did not receive a response to the request and forwarded an e-mail on April 18,
2012 to remove appellant from both teams. Ms. Gipson removed appellant from both teams to
help eliminate nonessential assignments and allow him more time to work on state assignments.
She stated that appellant was able to perform duties in accordance with expectations and was
engaged in discussions on meeting work deadlines and following established office procedures
prior to releasing final work products. The Board finds that appellant has not submitted
sufficient evidence to establish that his supervisor acted erroneously or abusively regarding his
job support and training. Thus, appellant has not established a compensable work factor.29
27

See Janice I. Moore, 53 ECAB 777 (2002).

28

See Judy L. Kahn, 53 ECAB 321 (2002) (matters involving the use of leave are generally not considered
compensable factors of employment as they are administrative functions of the employer and not duties of the
employee).
29

See supra note 27.

8

Counsel further contends on appeal that appellant’s emotional conditions were caused by
harassment and/or discrimination on the part of his managers. For harassment or discrimination
to give rise to a compensable disability under FECA, there must be probative and reliable
evidence that harassment or discrimination did in fact occur.30 Mere perceptions of harassment,
retaliation or discrimination are not compensable under FECA.31 Appellant did not submit
probative evidence, such as witness statements, corroborating his allegations of retaliation,
discrimination and harassment. The absence of such documentation diminishes the validity of
appellant’s contentions in this case, where there is no evidence to document that he was
discriminated or retaliated against.32 Additionally, Ms. Gipson’s February 20, 2013 statement
refutes appellant’s allegations. As he has not established these incidents as factual, appellant has
not established a compensable employment factor under FECA with respect to the claimed
reprisals.33
OWCP accepted the following factors of employment: (1) there were staffing shortages
which affected appellant’s workload; (2) appellant worked on two different teams; and
(3) appellant was overwhelmed with the responsibilities of the staff needs and the role of HR
officer. It denied the claim finding that the medical evidence was insufficient to establish causal
relationship.
Dr. Robinson, a Ph.D. in clinical psychology, diagnosed depression, post-traumatic stress
disorder, insomnia, gastrointestinal distress, headaches and major job trauma. He opined that
appellant’s work-related trauma resulted in severe mental health symptoms and advised that he
was not capable of returning to work. On December 27, 2012 Dr. Robinson indicated that
appellant was given a “Does not meet expectations” by his supervisor on his performance
evaluation. He found that appellant was moody, irritable and depressed. Appellant
demonstrated high stress, ruminative worry and occasional panic symptoms. Physically, his
sleep was diminished but his appetite was adequate. Concentration and memory dysfunction was
evident and appellant demonstrated multiple gastrointestinal issues. Dr. Robinson opined that
the “shocking turn of circumstances at [appellant’s employment had] taken a severe emotional
toll on him” and “the stress of job uncertainty ha[d] generated ruminative worry and a panic and
anxiety.” Appellant was highly depressed and there were 10 subtests of the MDI that were
significantly elevated. Dr. Robinson stated that appellant took “his supervisors comments on his
last evaluation as a personal attack.” He demonstrated such anxious symptoms as feeling selfconscious, fearful, targeted, never good enough and singled out. Dr. Robinson was nervous and
demonstrated excessive, ruminative worry about either the possibility of corrective measures
within his current employment or his transition to subsequent employment. Appellant
demonstrated significant suicidal ideation with occasional plan and intent. Dr. Robinson
confronted appellant in this regard and confirmed a safety contract with him. The Board finds
that Dr. Robinson’s reports do not adequately address the mechanism of how the accepted
30

See Marlon Vera, 54 ECAB 834 (2003).

31

See Kim Nguyen, 53 ECAB 127 (2001).

32

See supra note 21.

33

Id.

9

factors of overwork caused appellant’s emotional conditions. He did not explain how or why
staffing shortages, working on two different teams and being overwhelmed with his work
responsibilities caused appellant’s depression. Lacking thorough medical rationale on the issue
of causal relationship, Dr. Robinson’s reports are of limited probative value and insufficient to
establish that appellant sustained an emotional condition in the performance of duty.
In a January 4, 2013 report, Dr. Heesacker, a Ph.D. in clinical psychology, indicated that
appellant was depressed, overwhelmed and suicidal after an incident at work. Appellant reported
that he had received a negative evaluation from his supervisor at work and described a hostile
work environment in which he felt that his job was in jeopardy despite strong evaluations in the
past and no prior reports of unsatisfactory performance. As a result of a “Does not meet
expectations” performance evaluation which he believed was unjustified and left him feeling
despondent, he subsequently took a leave of absence from his workplace to pursue mental health
treatment. Dr. Heesacker found appellant to be a man with “high average cognitive functioning
and acute depressive and anxiety symptoms related to his current workplace situation.” On
December 13, 2012 she opined that he was not capable of performing his regular duties due to
his depression and anxiety. Dr. Heesacker did not explain how the compensable work factor of
overwork caused appellant’s depression and anxiety. The Board finds that such generalized
statements do not establish causal relationship because they merely repeat appellant’s allegations
and are unsupported by adequate medical rationale explaining how his physical activity at work
actually caused or aggravated the diagnosed conditions.34 Thus, the Board finds that the reports
from Dr. Heesacker are insufficient to establish that appellant sustained an emotional condition
in the performance of duty.
On November 7, 2012 Dr. Smith diagnosed hypertension probably related to anxiety and
indicated that appellant continued to have problems at work. She stated that appellant had a
negative outlook, headaches, neck pain and an upset stomach all related to his hostile work
environment, where he was doing two jobs for the last year. On November 28, 2012 Dr. Smith
diagnosed anxiety and depression and indicated that appellant had a long-standing problem
exacerbated by his work environment and excused him from work until he could get his anxiety
under control. Dr. Smith’s reports fail to establish causal relationship between appellant’s
emotional conditions and a compensable factor of his employment. The fact that work activities
produced pain or discomfort revelatory of an underlying condition does not raise an inference of
an employment relation.35 Dr. Smith did not explain the mechanism of how the accepted work
factor of overwork, specifically working on two different teams, caused or aggravated the
diagnosed conditions. The Board therefore finds that appellant did not meet his burden of proof
in establishing that he sustained an emotional condition in the performance of duty.36
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
34

See K.W., Docket No. 10-98 (issued September 10, 2010).

35

See Wilbur D. Starks, 23 ECAB 85 (1971).

36

See P.S., Docket No. 13-1957 (issued March 20, 2014).

10

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty causally related to factors of his
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 19, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 16, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

